                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 SANKARA SARANAM,

                 Plaintiff,
                                                          CIV. NO. 2:17-CV-00820-KRS
         v.

 NANCY A. BERRYHILL,
  Acting Commissioner of Social Security,

                 Defendant.
                                              ORDER

       Upon stipulation by the parties, it is hereby ORDERED that Plaintiff is awarded

$4,759.70 in attorney fees under the Equal Access to Justice Act, 28 U.S.C. § 2412. Plaintiff is

also awarded a $400.00 reimbursement for the cost of the filing fee, which shall be paid from the

Department of Justice judgment fund. It is further ordered that if, after receiving the Court’s

EAJA fee order, the Commissioner (1) determines that Plaintiff has assigned the EAJA fees to

her attorney (a fee agreement was attached), (2) determines upon effectuation of the Court’s

EAJA fee order that Plaintiff does not owe a debt that is subject to offset under the Treasury

Offset Program, and (3) agrees to waive the requirements of the Anti-Assignment Act, the fees

will be made payable to Plaintiff’s attorney. However, if there is a debt owned under the

Treasury Offset Program, the Commissioner cannot agree to waive the requirements of the Anti-

Assignment Act, and the remaining EAJA fees after offset will be paid by a check made out to

Plaintiff but delivered to Plaintiff’s attorney and delivered to:

       Sankara Saranam
       c/o Daniel S. Jones, Esq.
       Law Office of Charles E. Binder and Harry J. Binder
       485 Madison Avenue, Suite 501
       New York, NY 1022

                                                               Kevin R. Sweazea
                                                               United States Magistrate Judge
